DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims include the limitation “the semiconductor layer having a potential barrier at a junction plane with respect to the photoelectric conversion layer”. It is unclear what is being claimed by this limitation as the semiconductor layer is disclosed as a single layer with no regions of varying properties within it. A junction is understood to be the contact between two areas having different electrical properties so it is unclear how the disclosed semiconductor layer has a junction plane within itself. Additionally, the location of the junction plane is unclear as “with respect to the photoelectric conversion layer” does not clarify any relationship between the elements but simply implies that there may be some intended relation. As no particular structure or property can be discerned from the aforementioned language regarding the semiconductor layer, examination will proceed based on the other limitations of claims 2 and 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0037098).
In re claim 2 Lee discloses a solid-state imaging element (Fig 1-5) comprising: a photoelectric conversion layer (Fig 4, 280); a first electrode (260) and a second electrode (290) opposed to each other with the photoelectric conversion layer interposed therebetween; a semiconductor layer (270) provided between the first electrode and the photoelectric conversion layer; an accumulation electrode (240) opposed to the photoelectric conversion layer with the semiconductor layer interposed therebetween; and an insulating film (245) provided between the accumulation electrode and the semiconductor layer.

    PNG
    media_image1.png
    338
    375
    media_image1.png
    Greyscale

In re claim 12 Lee discloses a solid-state imaging device comprising a plurality of solid-state imaging elements (Fig 1-5), the solid-state imaging elements each including a photoelectric conversion layer (Fig 4, 280); a first electrode (260) and a second electrode (290) opposed to each other with the photoelectric conversion layer interposed therebetween; a semiconductor layer (270) provided between the first electrode and the photoelectric conversion layer; an accumulation electrode (240) opposed to the photoelectric conversion layer with the semiconductor layer interposed therebetween; and an insulating film (245) provided between the accumulation electrode and the semiconductor layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7, 8, 10, 11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yen et al. (US 2017/0186818).
In re claim 1 Lee discloses a solid-state imaging element (Fig 1-5) comprising: a photoelectric conversion layer (Fig 4, 280); a first electrode (260) and a second electrode (290) opposed to each other with the photoelectric conversion layer interposed therebetween; a semiconductor layer (270) provided between the first electrode and the photoelectric conversion layer; an accumulation electrode (240) opposed to the photoelectric conversion layer with the semiconductor layer interposed therebetween; and an insulating film (245) provided between the accumulation electrode and the semiconductor layer.
Lee does not disclose a barrier layer provided between the semiconductor layer and the photoelectric conversion layer.
Yen discloses a solid-state imaging element (Fig 2-2) having a photoelectric conversion layer (310) where a barrier layer (320) is interposed between the photoelectric conversion layer and underlying elements.

    PNG
    media_image2.png
    323
    572
    media_image2.png
    Greyscale

Yen discloses that the purpose of the barrier layer is to prevent backflows of carriers and thereby suppress dark current (¶38). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to separate the photoelectric conversion layer of Lee from the underlying elements, such as the semiconductor layer, with a barrier layer as suggested by Yen in order to suppress dark current.
In re claim 3 Lee discloses that the photoelectric conversion layer includes an organic semiconductor material, and the semiconductor layer includes a semiconductor material having mobility higher than mobility of the organic semiconductor material (¶80).
In re claim 4 Lee discloses a semiconductor substrate (200) having a first surface (on which the additional elements are formed) and a second surface that are opposed to each other, wherein the first electrode (260), the semiconductor layer (270), the barrier layer (underlying the photoelectric conversion layer per Yen), the photoelectric conversion layer (280), and the second electrode (290) are provided in this order on the first surface of the semiconductor substrate.
In re claim 5 Yen discloses a semiconductor substrate (110) having a first surface (on which the additional elements are formed) and a second surface that are opposed to each other; and a multilayer wiring structure (Fig 5, M1-Mn), the lines therein being considered multilayer wiring lines, in order to implement a CMOS pixel reading circuit (¶49), which corresponds to the pixel circuit (210) of Lee.
In re claim 7 Lee discloses a transfer electrode (the gate of transistor 130 in Fig 2) provided opposed to the semiconductor layer with the insulating film interposed therebetween (as part of circuit 210, ¶74), the transfer electrode controlling movement of signal charges in the semiconductor layer.

    PNG
    media_image3.png
    654
    420
    media_image3.png
    Greyscale

In re claim 8 Lee discloses a discharge electrode (the source of transistor 130 Connected to the detection element 110) provided apart from the first electrode and electrically coupled to the semiconductor layer.
In re claim 10 Yen discloses that the barrier layer is an organic material (the materials of ¶40 excluding the inorganic oxides and lithium fluoride)
In re claim 11 Lee discloses a solid-state imaging device (Fig 1-5) comprising a plurality of solid-state imaging elements, the solid-state imaging elements each including a photoelectric conversion layer (Fig 4, 280); a first electrode (260) and a second electrode (290) opposed to each other with the photoelectric conversion layer interposed therebetween; a semiconductor layer (270) provided between the first electrode and the photoelectric conversion layer; an accumulation electrode (240) opposed to the photoelectric conversion layer with the semiconductor layer interposed therebetween; and an insulating film (245) provided between the accumulation electrode and the semiconductor layer.
Lee does not disclose a barrier layer provided between the semiconductor layer and the photoelectric conversion layer.
Yen discloses a solid-state imaging element (Fig 2-2) having a photoelectric conversion layer (310) where a barrier layer (320) is interposed between the photoelectric conversion layer and underlying elements.
Yen discloses that the purpose of the barrier layer is to prevent backflows of carriers and thereby suppress dark current (¶38). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to separate the photoelectric conversion layer of Lee from the underlying elements, such as the semiconductor layer, with a barrier layer as suggested by Yen in order to suppress dark current.
In re claim 14 Lee discloses a plurality of pixels in which the respective solid-state imaging elements are provided (Fig 3), wherein the semiconductor layer is provided separately for each of the pixels (separated by isolation 275).

    PNG
    media_image4.png
    361
    395
    media_image4.png
    Greyscale

In re claim 15 Yen discloses that the photoelectric conversion layer (310) is provided separately for each of the pixels (divided by isolation 200).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Yen as applied to claim 4 above, and further in view of Suguira (US 2015/0255498).
Lee and Yen disclose the solid-state imaging element but do not disclose that a further inorganic photoelectric conversion section is provided in the semiconductor substrate.
Sugiura discloses a solid-state imaging element (Fig 4) including an organic photoelectric conversion layer (40) wherein a further inorganic photoelectric conversion section (5a) is provided in the semiconductor substrate (the substrate being that which underlies insulating film 62).
The additional inorganic photoelectric conversion sections of Sugiura allow red and blue light to be detected while the organic photoelectric conversion layer detects green light (Fig 3), thereby providing a color imager. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide inorganic photoelectric conversion sections as suggested by Sugiura in the semiconductor substrate of Lee and Yen in order to provide a color imager.

    PNG
    media_image5.png
    733
    502
    media_image5.png
    Greyscale

Allowable Subject Matter
Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Neither the light-shielding film of claim 9 nor the shielding electrode of claim 13 are disclosed or suggested in the prior art in the context of the other limitations. Light shielding films and shielding electrodes are known but no the locations relative to the other elements as presently claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890. The examiner can normally be reached 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P SHOOK/Primary Examiner, Art Unit 2896